              Case 18-16248-MAM          Doc 219      Filed 01/22/20     Page 1 of 22




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC

         Debtor.
                                          /

       CHAPTER 7 TRUSTEE’S MOTION TO APPROVE SETTLEMENT AND
     COMPROMISE WITH ADVERSARY DEFENDANTS WELLINGTON 3445, LP;
          ZOKAITES PROPERTIES, LP; OB REAL ESTATE 1732, LLC;
                   AND NON-PARTY FRANK ZOKAITES


               Any interested party who fails to file and serve a written response to
               this motion within 21 days after the date of service stated in this
               motion shall, pursuant to Local Rule 9013-1(D)(1), be deemed to have
               consented to the entry of an Order in the form attached to this
               motion. Any scheduled hearing may then be cancelled.


         ROBERT C. FURR (the “Trustee”), not individually but as Chapter 7 Trustee of the

Bankruptcy Estate of the Debtor, Chance & Anthem, LLC (the “Debtor”) by and through

undersigned counsel, pursuant to Fed. R. Bank. P. 9019 and Local Rules 9013-1(D)(3) and 9019-

1, hereby files this Motion to Approve Settlement and Compromise with Adversary Defendants

Wellington 3445, LP; Zokaites Properties, LP; and OB Real Estate 1732, LLC; and Non-Party

Frank Zokaites (collectively referred to as the “Settling Parties”) (the Settling Parties are together

with the Trustee, the “Parties,” or each individually, “Party”) and in support of thereof states as

follows:

                                         BACKGROUND

         1.    On January 29, 2018 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the
             Case 18-16248-MAM         Doc 219      Filed 01/22/20    Page 2 of 22




“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland

Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC

(the “Bankruptcy Case”).

       2.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue to the Bankruptcy Court for the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

       3.      On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is acting

Chapter 7 Trustee of the Debtor’s bankruptcy estate (the “Estate”)[ECF No. 76].

       4.      On August 6, 2019, the Trustee commenced an adversary proceeding to Avoid

and Recover Avoidable Transfer and For Other Relief (Case No. 19-01298-MAM) (the

“Adversary Proceeding”) [ADV. ECF No. 1] against the Settling Parties (among others).

       5.      On November 1, 2019, the Trustee filed his Amended Adversary Complaint [Adv.

ECF No. 95] that, among other things, dismissed claims against Frank Zokaites and certain other

claims against the Settling Parties.

       6.      The Parties have engaged in good faith settlement discussions concerning the

issues raised in the Adversary Proceeding. The Settling Parties have advised the Trustee that

they deny all liability, but have reached a settlement as a matter of convenience, and in order to

avoid the high costs of litigation, have agreed to the following settlement annexed hereto as

Exhibit “A”.

       7.      A brief explanation of the principal terms of the settlement is set forth below.

Parties in interest are encouraged to read the settlement agreement carefully; in the event of an

inconsistency between the terms of the settlement agreement and this Motion, the terms of the

written settlement agreement shall control.



                                                2
             Case 18-16248-MAM          Doc 219      Filed 01/22/20     Page 3 of 22




                                      THE SETTLEMENT

       The Parties reached a settlement on January 17, 2020 at mediation with the Judge Herbert

Stettin (Retired). The principal terms of the Trustee’s settlement with the Settling Parties are as

follows:

       a. The Settling Parties have paid the Trustee $21,000 (the “Settlement Amount”) to be

held in trust pending approval of the Settlement Agreement.

       b. This Settling Parties agree to vacate Paragraph 2 of the Bankruptcy Court’s

September 11, 2019 [ECF No. 25] concerning the Talavera House.

       c.      In consideration of, and upon receipt and clearance of the Settlement Amount, and

upon an order of the Bankruptcy Court approving the Settlement becoming a Final Non-

Appealable Order, the Trustee, on behalf of the Debtor and including any parties that may be

substantively consolidated in the future, and any of its successors and assigns, and any of them

(the foregoing collectively referred to as the “C&A Releasors”), does hereby release, waive, and

discharge all rights, causes of actions, liabilities and claims that the Trustee, the Debtor, or its

estate may hold against the Settling Parties and any of their successors and assigns in law or in

equity, whether known or unknown, foreseen or unforeseen, now existing or hereafter arising,

matured or unmatured, whether or not hidden or concealed, whether based on tort, fraud, contract

or otherwise, and/or any other obligations, claims, interests, or debts of any kind, which the C&A

Releasors, from the beginning of time, heretofore or hereafter possessed or may possess against

the Settling Parties, on account of all claims, defenses, counterclaims alleged, or which could

have been alleged by the C&A Releasors, including all claims alleged, or which could have been

alleged in the Adversary Proceeding regarding the Transfers, as defined therein, except for the

rights, duties and obligations as provided in this Settlement Agreement. For the avoidance of



                                                 3
             Case 18-16248-MAM           Doc 219      Filed 01/22/20     Page 4 of 22




doubt, any adversary defendant that is not a party to this settlement agreement shall not be a

beneficiary of this release.

       In consideration of the foregoing, the Settling Parties and any of their successors and

assigns (the foregoing collectively referred to as the “Settling Releasors”), do hereby release,

waive, and discharge all rights, causes of actions, liabilities and claims related to the Trustee, the

Debtor, their estates or their property, in law or in equity, whether known or unknown, foreseen

or unforeseen, now existing or hereafter arising, matured or unmatured, whether or not hidden or

concealed, whether based on tort, fraud, contract or otherwise, and/or any other obligations,

claims, interests, or debts of any kind, which the Settling Parties, from the beginning of time,

heretofore or hereafter possessed or may possess against the Trustee, the Debtor, the Estates or

its representatives, agents and attorneys, on account of all claims, defenses, counterclaims

alleged, or which could have been alleged by the Settling Releasors, except for the rights, duties

and obligations as provided in this Settlement Agreement. For the avoidance of doubt, this

release does not waive the claim filed by Frank Zokaites against the bankruptcy estate, docketed

in the Claims Register as Proof of Claim Number 7.

       d.      Within 5 days of the date of this Settlement Agreement, the Trustee shall file a

motion with the Bankruptcy Court seeking approval of the Settlement Agreement. Upon an order

of the Bankruptcy Court approving this Settlement Agreement and it becoming a Final Non-

Appealable Order, the Trustee will dismiss, with prejudice, the Settling Parties from the

Adversary Proceeding, with each party to bear its own cost and fees incurred in relation to the

Adversary Proceeding to date and all additional fees and costs which may be incurred through

the approval of this Settlement.




                                                  4
             Case 18-16248-MAM           Doc 219     Filed 01/22/20     Page 5 of 22




                 LEGAL ARGUMENT AND CITATION TO AUTHORITY

       8.      Fed. R. Bankr. P. 9019(a) provides that: “On motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor, and indenture trustees as provided in Rule 2002

and to any other entity as the court may direct.” Fed. R. Bankr. P. 9019(a).

       9.      Approval of a settlement in a bankruptcy proceeding is within the sole discretion

of the Court. In re Arrow Air, 85 BR 891 (Bankr. S.D. Fla. 1988). The standards for approval

are well-settled and require the Court to inquire into the reasonableness of the proposed

settlement. See, e.g., Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968); In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.), cert.

denied, sub nom., Cosoff v. Rodman, 464 U.S. 822 (1983); Fla. Trailer and Equip. Co. v. Deal,

284 F.2d 567, 571 (5th Cir. 1960). The inquiry need only determine whether the settlement falls

below the lowest point of the range of reasonableness. See W.T. Grant Co., 699 F.2d at 608.

       10.     In the Eleventh Circuit, the Court must consider the following factors in

determining whether to approve the Settlement: (i) the probability of success in the litigation; (ii)

the difficulties, if any, to be encountered in the matter of collection; (iii) the complexity of the

litigation involved and the expense, inconvenience and delay necessarily attending it; and (iv) the

paramount interest of the creditors and proper deference to their reasonable views in the

premises. In re Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959

(1990) (establishing the legal standard for approval of settlements).

       11.     In evaluating the settlement, the Court “need not rest its decision whether to

approve a settlement upon a resolution of ultimate factual and legal issues which underlie the

disputes that are proposed to be compromised … rather, the Court may, and should, make a



                                                 5
              Case 18-16248-MAM             Doc 219      Filed 01/22/20    Page 6 of 22




pragmatic decision on the basis of all equitable factors.” In re Holywell Corp., 93 B.R. 291

(Bankr. S.D. Fla. 1988) (emphasis in original, citations omitted).

        12.        In applying the foregoing factors, the Trustee respectfully submits that the

settlement agreement falls well within the “range of reasonableness,” and satisfy the legal

standard set forth in Justice Oaks.

        13.        The litigation claims filed by the Trustee against the Settling Parties present novel

issues of law and fact. The Settling Parties have presented the Trustee with significant evidence

of their legal and equitable defenses. The Trustee asserts that the Settlement Agreement will

cause payment of meaningful funds to the bankruptcy estate at a relatively early stage in the

litigation, will eliminate the risk and high expense of protracted litigation, as well as the

uncertainty attached to the outcome.

        14.        The Settling Parties consist of an individual and his closely held businesses. Any

judgment obtained against the Settling Parties would ultimately be subject to significant

collection risk.

        15.        Furthermore, the Trustee’s claims to recover certain transfers to the Settling

Parties in the Adversary Proceeding are subject to competing claims made by creditors in State

Court. The Trustee’s dismissal of claims against the Settling Parties will allow for the litigation

between those parties to resume, as may be appropriate, in State Court.

        16.        Finally, the resolution of claims against the Settling Parties will narrow issues and

claims remaining for trial against non-settling defendants in the Adversary Proceeding.

        17.        In applying the foregoing factors, the Trustee respectfully submits that the

settlement agreements falls well within the “range of reasonableness,” and satisfy the legal

standard set forth in Justice Oaks. While the professionals for the settling parties all feel



                                                     6
               Case 18-16248-MAM        Doc 219     Filed 01/22/20     Page 7 of 22




strongly about their respective litigation positions, it is in the best interests of the bankruptcy

estate to seek approval of the Settlement Agreement under the facts and circumstances of this

case.

        18.     Based upon the foregoing, the Trustee respectfully requests that the Settlement

Agreement be approved. A proposed order approving the settlement agreement is attached as

Exhibit “B”.

        WHEREFORE, the Trustee respectfully requests this Court to enter an Order (i)

approving the terms of the settlement agreement described herein; (ii) authorizing the parties to

take any and all action and execute any and all documents necessary to effectuate the terms of

the settlement agreement; (iii) reserving jurisdiction to enforce and interpret the terms of the

settlement agreement; and (iv) awarding for any additional relief as the Court deems just and

appropriate.

        Dated: January 22, 2020

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com




                                                7
              Case 18-16248-MAM           Doc 219       Filed 01/22/20    Page 8 of 22




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all parties in interest registered to receive electronic notification on

this matter and/or via U.S. Mail as indicated on the Service List below on this 22nd day of

January, 2020.

                                                By:/s/ Jesus M. Suarez
                                                       Jesus M. Suarez, Esq.


                                           SERVICE LIST

Served via CM/ECF Notification upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law


                                                    8
             Case 18-16248-MAM           Doc 219      Filed 01/22/20      Page 9 of 22




Philip B Harris on behalf of Defendant Advanced Avionics, LLC philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit Unions,
Incorporated philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc. philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind philip@philipbharris.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com




                                                  9
             Case 18-16248-MAM          Doc 219       Filed 01/22/20    Page 10 of 22




Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias syoung@ybplaw.com

Notice will be served via U.S. Mail upon:

Frank Zokaites
375 Golfside Drive
Wexford, PA 15090

Robert Gibson
1709 22 Ave N
Lake Worth, FL 33460

Robert Grossbart on behalf of Creditor David Fiore
Grossbart, Portney & Rosenberg
One N. Charles Street, Suite 1214
Baltimore, MD 21201

Robert Grossbart on behalf of Creditor Frederick Volkwein
Grossbart, Portney & Rosenberg
One N. Charles Street, Suite 1214
Baltimore, MD 21201

Richard P. Zaretsky on behalf of Creditor Sarenil Associates
1615 Forum Pl #3-A
West Palm Beach, FL 33401

Richard P. Zaretsky on behalf of Creditor Frederick Volkwein
1615 Forum Pl #3-A
West Palm Beach, FL 33401

And all Parties on the Attached Creditor’s Mailing Matrix


                                                 10
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 11 of 22




                    EXHIBIT A
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 12 of 22
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 13 of 22
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 14 of 22
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 15 of 22
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 16 of 22
Case 18-16248-MAM   Doc 219   Filed 01/22/20   Page 17 of 22
                 Case 18-16248-MAM               Doc 219       Filed 01/22/20        Page 18 of 22




                                               EXHIBIT B

                                              [Proposed Order]




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

In re:                                                                    Case No. 18-16248-BKC-MAM
                                                                          Chapter 7
CHANCE & ANTHEM, LLC

           Debtor.
                                                   /

           ORDER GRANTING CHAPTER 7 TRUSTEE’S OMNIBUS MOTION TO
             APPROVE SETTLEMENT AND COMPROMISE WITH DVERSARY
           DEFENDANTS, WELLINGTON 3445, LP; ZOKAITES PROPERTIES, LP;
                 OB REAL ESTATE 1732, LLC; AND FRANK ZOKAITES

           THIS MATTER came before the Court without a hearing upon the Motion to Approve

Settlement and Compromise with Adversary Defendants Wellington 3445, LP; Zokaites

Properties, LP; and OB Real Estate 1732, LLC; and non-party Frank Zokaites [ECF No. ___]
1
    (the “Motion”) filed by Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee

of the bankruptcy estate of the Debtor Chance & Anthem, LLC (the “Debtor”). The Court,


1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.
             Case 18-16248-MAM            Doc 219      Filed 01/22/20      Page 19 of 22




having noted that the Motion was served on all creditors and parties in interest pursuant to Local

Rule 9013-1(D) and that no objection was filed, and having found pursuant to Fed. R. Bankr. P.

9019 that the settlement reflected in the Motion is reasonable and in the best interests of all

creditors and the estate, and being otherwise fully advised in the premises, it is

        ORDERED as follows:

        1.      The Motion is GRANTED.

        2.      The terms of the Settlement Agreement attached as Exhibits “A” to the Motion is

approved and incorporated by reference as fully set forth herein.

        3.      Paragraph 2 of the Bankruptcy Court’s September 11, 2019 [Adv. No. 19-01298-

BKC-MAM-A, ECF No. 25] concerning the Talavera House is VACATED.

        4.      The Trustee and the Settling Parties are authorized and directed to take any and all

actions and execute any and all documents necessary to effectuate the terms of the settlement

agreement.

        5.      The Court retains jurisdiction to enforce the terms of the settlement agreement.

                                                 ###
Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Tel.: (305) 349-2300
Fax: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy to:
Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof to all
parties in interest immediately upon receipt and file a certificate of service with the court.]
                       Case 18-16248-MAM      Doc 219             Filed 01/22/20   Page 20 of 22

                                      CREDITOR'S MATRIX
Label Matrix for local noticing       27120 Ocean Gateway, LLC                     3485 Lago De Talavera Trust
113C-9                                7745 Dawson Court                            c/o Sofiye Williams, Esq.
Case 18-16248-MAM                     Lake Worth, FL 33467-7719                    500 E. Broward Blvd.
Southern District of Florida                                                       Suite 1710
West Palm Beach                                                                    Fort Lauderdale, FL 33394-3005
Wed Jan 22 17:23:15 EST 2020
Chance & Anthem, LLC                  Office of the US Trustee                     Sarenil Associates
3445 Santa Barbara Drive              51 S.W. 1st Ave.                             c/o Zaretsky Law Group
Wellington, FL 33414-7269             Suite 1204                                   1615 Forum Place. Suite 3-A
                                      Miami, FL 33130-1614                         West Palm Beach, FL 33401-2316


3485 Lago De Talavera Trust           3GEN VC, LLC                                 ABK South Properties, LLC
c/o Sofiye Williams, PA               c/o Gerald Cantor                            c/o George Booras, Esq.
500 E. Broward Blvd., Suite 1710      4000 Hollywood Boulevard #500-N              1371 Hill Ave
Fort Lauderdale, FL 33394-3005        Hollywood, FL 33021-1224                     Melbourne, FL 32940-6948


All Pro Pool Service                  Apostle Construction                         Bay Area Disposal
13557 Barberry Drive                  716 Naylor Mill Road                         POB 189
Wellington, FL 33414-8518             Salisbury, MD 21801-1114                     Owings, MD 20736-0189



Beaver Tree Service                   Christopher George and Dianna George         Comptroller of the Treasury
POB 2476                              c/o Dianna George                            Compliance Division, Room 409
Salisbury, MD 21802-2476              6126 Park Lane W.                            301 W. Preston Street
                                      Lake Worth, FL 33449-6620                    Baltimore, MD 21201-2305


David Fiore and Carl Stone            David Fiore, et al.                          Delmarva Power
c/o Carl Stone                        c/o Sofiye Williams, Esq.                    5 Collins Drive #2133
1714 Hunters Path Lane                500 E. Broward Blvd.                         Mail Stop 84CP42
Pittsburgh, PA 15241-3153             #1710                                        Carneys Point, NJ 08069-3600
                                      Fort Lauderdale, FL 33394-3005

Delmarva Power & Light Co.            Edgar A. Baker, Jr., Esq.                    Frank R Zokaites
500 N Wakefield Dr Fl 2               Wicomico County Department of Law            375 Golfside Dr
Newark, DE 19702-5440                 125 North Division Street, Room 101          Wexford PA 15090-9419
                                      Salisbury, MD 21801-5030


Frederick R. Volkwein                 Haynes Scaffolding & Supply, Inc.            PTM Electric, Inc.
2727 Rosemary Avenue #3               1210 Ortega Road                             16971 W. Hialeah Drive
West Palm Beach, FL 33407-5310        West Palm Beach, FL 33405-1077               Loxahatchee, FL 33470-3729



Richard Barclay Neff Jr               Richard Bell                                 Richard Bell
2760 Meadowlark Lane                  16192 Coastal Highway                        16192 Coastal Highway
West Palm Beach, Florida 33409-2019   Lewes, DE 19958-3608                         Lewes, Delaware 19958-3608



Richard Neff                          Richard P. Zaretsky, Esq.                    Sarenil Associates, LLC c/o Frederick Volkwe
2760 Meadowlark Lane                  1615 Forum Place                             1615 Forum Place
West Palm Beach, Florida 33409-2019   Suite 3A                                     Suite 3A
                                      West Palm Beach, FL 33401-2267               West Palm Beach, FL 33401-2316
                       Case 18-16248-MAM                     Doc 219            Filed 01/22/20          Page 21 of 22


Sovereign Gaming & Entertainment, LLC               State of Maryland DLLR                               Steven S. Newburgh, Esq.
3485 Lago De Talavera                               Division of Unemployment Insurance                   McLaughlin & Stern PLLC
Wellington, FL 33467-1071                           1100 N. Eutaw Street, Room 401                       CityPlace Office Tower - Suite 1700
                                                    Baltimore, MD 21201-2225                             525 Okeechobee Boulevard
                                                                                                         West Palm Beach, FL 33401-6349

T.E. Smith & Son, Inc.                              Wellington 3445, LP                                  Alan Barbee
2043 Northwood Drive                                375 Golfside Road                                    GlassRatner Advisory & Capital Group
Salisbury, MD 21801-7800                            Wexford, PA 15090-9419                               1400 Centrepark Blvd #860
                                                                                                         West Palm Beach, FL 33401-7421


Alan Bias                                           Carl Stone                                           Christopher George
7745 Dawson Court                                   c/o Sofiye Williams PA                               c/o Sofiye Williams, Esq.
Lake Worth, FL 33467-7719                           500 E Broward Blvd., #1710                           500 E. Broward Blvd.
                                                    Ft Lauderdale, FL 33394-3005                         Suite 1710
                                                                                                         Fort Lauderdale, FL 33394-3005

David Fiore                                         Dianna George                                        Frederick Volkwein
c/o Sofiye Williams, Esq.                           c/o Sofiye Williams PA                               c/o Richard P. Zaretsky, Esq.
500 E. Broward Blvd.                                500 E. Broward Blvd., #1710                          1615 Forum Place, Suite 3A
Suite 1710                                          Ft Lauderdale, FL 33394-3005                         West Palm Beach, FL 33401-2316
Fort Lauderdale, FL 33394-3005

George W. Liebmann                                  Jeffrey M Siskind                                    Robert C Furr
Law Offices of George W. Liebmann, P.A.             3465 Santa Barbara Drive                             www.furrtrustee.com
8 West Hamilton Street                              Wellington, FL 33414-7269                            2255 Glades Road Ste 301E
Baltimore, MD 21201-5008                                                                                 Boca Raton, FL 33431-7383




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                  (d)27120 Ocean Gateway, LLC                          (d)27120 Ocean Gateway, LLC
                                                    7745 Dawson Court                                    7745 Dawson Court
                                                    Lake Worth, FL 33467-7719                            Lake Worth, FL 33467-7719



(d)3GEN VC, LLC                                     (d)ABK South Properties, LLC                         (d)All Pro Pool Service
c/o Gerald Cantor                                   c/o George Booras, Esq.                              13557 Barberry Drive
4000 Hollywood Boulevard #500-N                     1371 Hill Avenue                                     Wellington, FL 33414-8518
Hollywood, FL 33021-1224                            Melbourne, FL 32940-6948


(d)Apostle Construction                             (d)Bay Area Disposal                                 (d)Beaver Tree Service
716 Naylor Mill Road                                POB 189                                              POB 2476
Salisbury, MD 21801-1114                            Owings, MD 20736-0189                                Salisbury, MD 21802-2476



(d)David Fiore, et al.                              (d)Frederick R. Volkwein                             (d)Haynes Scaffolding & Supply, Inc.
c/o Sofiye Williams, Esq.                           2727 Rosemary Avenue #3                              1210 Ortega Road
500 E. Broward Blvd. #1710                          West Palm Beach, FL 33407-5310                       West Palm Beach, FL 33405-1077
Fort Lauderdale, FL 33394-3005
                         Case 18-16248-MAM     Doc 219             Filed 01/22/20   Page 22 of 22


(d)PTM Electric, Inc.                  (u)Sovereign Gaming & Entertainment, LLC     (d)T.E. Smith & Son, Inc.
16971 W. Hialeah Drive                 INVALID ADDRESS PROVIDED                     2043 Northwood Drive
Loxahatchee, FL 33470-3729                                                          Salisbury, MD 21801-7800



(d)Frank R. Zokaites                   (d)Jeffrey M Siskind                         End of Label Matrix
375 Golfside Dr                        3465 Santa Barbara Drive                     Mailable recipients    44
Wexford, PA 15090-9419                 Wellington, FL 33414-7269                    Bypassed recipients    17
                                                                                    Total                  61
